                Case 15-30621-lkg         Doc 156     Filed 01/04/19      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

In re:                                                      Case No. 15-30621
         Larry D Crumer Jr
         Ruth N Crumer
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Russell Simon, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/21/2015.

         2) The plan was confirmed on 09/01/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/29/2015, 12/28/2017, 04/13/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/20/2016, 02/07/2018, 06/01/2018, 08/31/2018.

         5) The case was dismissed on 09/04/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $70,082.99.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
              Case 15-30621-lkg              Doc 156      Filed 01/04/19          Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor                  $93,422.00
       Less amount refunded to debtor                             $3,108.99

NET RECEIPTS:                                                                                       $90,313.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,250.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $6,333.36
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $9,583.36

Attorney fees paid and disclosed by debtor:                     $750.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal       Int.
Name                                 Class      Scheduled      Asserted         Allowed         Paid         Paid
BELL COMMUNITY CREDIT UNION      Secured           5,566.80       5,552.25         5,552.25      5,552.25      355.93
CACH LLC                         Unsecured            837.00           NA               NA            0.00        0.00
CAPITAL ONE                      Unsecured            312.00           NA               NA            0.00        0.00
CLEARSPRING LOAN SERVICES INC    Unsecured               NA       4,911.83         4,911.83      1,868.69         0.00
CONSUMER ADJUSTMENT CO           Unsecured            217.00           NA               NA            0.00        0.00
CREDIT MANAGEMENT LP             Unsecured            178.00           NA               NA            0.00        0.00
ECMC                             Unsecured         5,424.00       6,907.98         6,907.98      2,628.12         0.00
FIRST SOURCE                     Unsecured            135.00           NA               NA            0.00        0.00
GREEN TREE                       Unsecured               NA            NA               NA            0.00        0.00
ILLINOIS DEPARTMENT OF REVENUE   Priority          2,336.39       4,260.59         1,040.71      1,040.71         0.00
ILLINOIS DEPARTMENT OF REVENUE   Unsecured               NA           0.00         3,219.88      1,225.00         0.00
LOWES                            Unsecured            842.00           NA               NA            0.00        0.00
MACYS                            Unsecured            314.00           NA               NA            0.00        0.00
MADISON COUNTY TREASURER         Secured           1,500.00            NA               NA            0.00        0.00
NCEP LLC                         Secured          22,598.31     20,285.65        20,285.65      20,285.65    1,300.45
NCO FINANCIAL                    Unsecured            723.00           NA               NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         3,055.00       3,033.99         3,033.99      1,154.28         0.00
US BANK                          Unsecured         1,095.00            NA               NA            0.00        0.00
US BANK NA                       Secured           7,706.00       4,066.85         4,066.85      4,066.85         0.00
US BANK NA                       Secured          50,234.00     47,717.54        47,717.54      21,863.68         0.00
US DEPT OF EDUCATION             Unsecured         7,818.00     14,708.25        14,708.25       3,696.75         0.00
US DEPT OF EDUCATION             Unsecured         6,334.00       9,372.08         9,372.08      2,355.56         0.00
VERIZON                          Unsecured             70.00           NA               NA            0.00        0.00
WILMINGTON TRUST NA              Secured         115,823.16    113,268.30          2,147.69      2,147.69         0.00
WILMINGTON TRUST NA              Secured         445,741.50    442,684.80        11,188.04      11,188.04         0.00
YORK JERSEY UNDEERWRITERS INC    Unsecured         1,100.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
                Case 15-30621-lkg          Doc 156      Filed 01/04/19       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                   $58,905.58        $33,051.72              $0.00
       Mortgage Arrearage                                  $6,214.54         $6,214.54              $0.00
       Debt Secured by Vehicle                            $25,837.90        $25,837.90          $1,656.38
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                           $90,958.02        $65,104.16          $1,656.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00              $0.00
        Domestic Support Ongoing                               $0.00              $0.00              $0.00
        All Other Priority                                 $1,040.71          $1,040.71              $0.00
 TOTAL PRIORITY:                                           $1,040.71          $1,040.71              $0.00

 GENERAL UNSECURED PAYMENTS:                              $42,154.01        $12,928.40               $0.00


Disbursements:

         Expenses of Administration                             $9,583.36
         Disbursements to Creditors                            $80,729.65

TOTAL DISBURSEMENTS :                                                                       $90,313.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/04/2019                             By:/s/ Russell Simon
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
